Exhibit 10.2

CARMIKE CINEMAS, INC.

2007 CASH BONUS TARGETS FOR THE NAMED EXECUTIVE OFFICERS

 

Named Executive Officer

   2007 Bonus Target (1)  

Michael W. Patrick

        President, Chief Executive Officer and Chairman of the Board of
Directors

   $ 425,000 (2)

Fred W. Van Noy

        Senior Vice President and Chief Operating Officer

   $ 150,000  

Richard B. Hare

        Senior Vice President – Finance, Treasurer and Chief Financial Officer

   $ 150,000  

Lee Champion

        Senior Vice President, General Counsel and Secretary

   $ 100,000  

Anthony J. Rhead

        Senior Vice President – Entertainment and Digital

   $ 125,000  

 

(1) A portion of the bonus target is tied to the achievement of specified levels
of bonus EBITDA; and a portion of the bonus target is tied to non-financial
objectives. Depending on actual performance, the actual bonus may be more or
less than the target amount.

 

(2) Mr. Patrick’s bonus target is set pursuant to the terms of his employment
agreement with the Company effective as of January 31, 2002.